Title: To Thomas Jefferson from Lafayette, with “Avis au Comité du Commerce”, [19] March 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My dear Sir
Paris March the 18th [19] 1786

Inclosed I send you several letters which Have been intrusted to me, and Now are forwarded by a safe Hand. You will also find one I had writen to you at the time of your departure which Arrived too late. The Epistle to Joseph Brant is writen by My Young indian whom I Requested to ask Brant what are His Views and His Hopes from the Court of Great Britain.
I am every Minute waiting for a Copy of my writen opinion on the affair of tobacco. It was delivered in a speech at the Committee but I was requested to put it upon paper. To morrow we Meet Again. I am Considered as one that has got a very strange idea, and don’t think I Can get Any thing Now But the Hatred of the financeering people. But as M. de Malesherbes was telling me in his Botanic Style I am Sowing Seeds which will Bear fruits in time. At the last meeting I was Engaged in a Hot Skirmish with the three very able representatives of the farm. And to morrow I don’t think the Action will be worse supported on both sides, as I have Acquired at last a pretty Compleat knowledge of the subject. I don’t Conceive What Has become of Mr. Darcel. Now that I Have Emerged from the Heap of Snuff in which I Had Enveloped Myself for many days I will Endeavour to find Him out. I am Endeavouring to form a Compagny to farm the duty on tobacco, but Every Body is so much affraid of the farm that None dare to think of it unless I keep their Names a Secret, so that I stand alone.
My best Respects wait on Mrs. and Miss Adams, and to Mr. Adams. Remember me to Col. Smith. Most Respectfully and affectionately Yours,

Lafayette

